DETAILED ACTION
	This is the first office action regarding application number 16/532,798, filed on Aug 6, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 6, 2019 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1, 6 and 20 is/are objected to because of the following informalities:  
Claim 1, “wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are to sediment particles” should be “wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are and wherein the portion of the first liquid injection channel is configured to sediment particles present in the fluid flow”,
Claim 6, “at least a portion of the second liquid injection channel is closer to the processing surface than the first and second ends of the second liquid injection channel are to the sediment particles” should be “wherein at least a portion of the second liquid injection channel is closer to the processing surface than the first and second ends are and wherein the portion of the first liquid injection channel is configured to sediment particles present in the fluid flow”,
Claim 20, “ellbow” should be “elbow”.
Appropriate correction is required.


Claim Interpretation
	In Claim 2 the recitation of “second liquid injection channel” is being interpreted as described in [0038], where the second liquid injection channel may be the liquid ejection channel. Given the description, the examiner will address an interpretation where the second liquid injection channel is distinct from the liquid ejection channel (i.e. Interpretation I) and an interpretation where second liquid injection channel is the same as the liquid ejection channel (i.e. Interpretation II).


Claim Rejections - 35 USC § 112 (b)

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 14, the recitation “the one end of the expulsion channel” lacks antecedent basis. Claim 1 does not describe the expulsion channel. To further prosecution, Claim 14 will be interpreted as depending on Claim 13, which introduces the expulsion channel.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 10 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nichols et al (US 2015/0165347).

Regarding Claim 1, Nichols teaches a microfluidic device (see Nichols: Abstract) comprising: 
a processing surface having an aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are to sediment particles (see 
    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).



    PNG
    media_image2.png
    544
    899
    media_image2.png
    Greyscale
	Regarding Claim 2, and under Interpretation I, Nichols teaches all the limitations as applied to Claim 1 and further teaches further comprising a second liquid injection channel guiding to the liquid ejection channel (see Nichols: “a plurality of microfluidic separator units of the type shown in FIG. 2”, [0047]; Fig 3; annotated Fig 3 below; the examiner notes that Fig 3 describes multiple inlets and traps that all connect to a single ejection channel).


Interpretation II, Nichols teaches all the limitations as applied to Claim 1 and further teaches further comprising a second liquid injection channel guiding to the liquid ejection channel (see Claim 1; injection channel and ejection channel, where the ejection channel is an elongation of the second liquid injection channel).
	
	Regarding Claim 3, Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the first and second liquid injection channels merge at a junction of the liquid ejection channel, and wherein the liquid ejection channel is arranged to provide a fluid flow from the junction to the aperture (see Nichols: “a plurality of microfluidic separator units of the type shown in FIG. 2”, [0047]; Fig 3; annotated Fig 3 below; the examiner notes that Fig 3 describes multiple inlets and traps that all connect at a junction to a single ejection channel).

	Regarding Claim 4, Nichols teaches all the limitations as applied to Claim 1 and further teaches wherein a material of the microfluidic device comprises at least one of: a plastic, an elastomer, a metal, a ceramic, glass, silicon, or a combination thereof (see Nichols: “Rapid prototyping of microfluidic separator unit components was performed at a commercial vendor using a photopolymerizable acrylonitrile-butadiene-styrene (ABS) copolymer”, [0064]).

Regarding Claim 5, and under Interpretation II, Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the liquid ejection channel is an elongation of the second liquid injection channel (see Claim 1; injection channel and ejection channel, where the ejection channel is an elongation of the second liquid injection channel).

	Regarding Claim 6, Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the second liquid injection channel has a first end and a second end and is arranged to provide a fluid flow from the first end of the second liquid injection channel to the 
	
Regarding Claim 10, Nichols teaches all the limitations as applied to Claim 1 and further teaches wherein the at least a portion of the first liquid injection channel comprises one or more sedimentation chambers (see Claim 1; “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2). 

Regarding Claim 18, Nichols teaches a microfluidic device (see Nichols: Abstract) comprising: 
a liquid channel having a first end and a second end, each ending at an aperture of the microfluidic device, wherein the liquid channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
wherein the first end is configured to be filled with a liquid and the second end is configured to be connected to another device and to eject the liquid into the other device (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
wherein the first end defines a top of the microfluidic device (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and at least a portion of the liquid channel is arranged lower than the first and second ends to sediment particles therein (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 7-8, 11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347) in view of Chou et al (US 2004/0072278).

	Regarding Claim 7, Nichols teaches all the limitations as applied to Claim 2. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first and second liquid injection channels are bent at respective angles differing from each other”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 

Regarding Claim 8, Nichols teaches all the limitations as applied to Claim 1. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 

However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language. 

Regarding Claim 11, Nichols teaches all the limitations as applied to Claim 1. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the at least a portion of the first liquid injection channel is bent such that a direction of the fluid flow direction is changed by over 90º”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled, including making the angle larger than 90º, as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 

	Regarding Claim 19, Nichols teaches all the limitations as applied to Claim 18. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first liquid injection channel has multiple elbow-shaped sections between the first and second end of the liquid channel”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, further adding multiple elbow-like sections, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 

Regarding Claim 20, modified Nichols teaches all the limitations as applied to Claim 19. 
Modified Nichols does not teach “wherein the multiple elbow-shaped sections each have different angles according to different sedimentation coefficients of particles”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the multiple angled elbows of the system of modified Nichols to be angled differently based on the particles to be separated as this would have achieved the expected result of separating the desired particles.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347).

	Regarding Claim 9, Nichols teaches all the limitations as applied to Claim 1. Nichols teaches the portion closest to the surface (i.e. the bulge) being quadrilateral (see Nichols: Fig 2). 
	Nichols does not specifically teach “wherein the at least a portion of the first liquid injection channel is a section of a curve”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the shape of the portion closest to the surface to be of any shape desired, including curved, as this would have achieved the same result of trapping the particles. Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347) in view of Lee et al (US 2011/0259834).

	Regarding Claim 12, Nichols teaches all the limitations as applied to Claim 1. 
	Nichols does not teach “wherein the at least a portion of the first liquid injection channel is a helix shaped portion”.
	However, Lee teaches the analogous art of microreactors featuring curved microchannels (see Lee: Abstract). Lee teaches arrangements of curved channels in a three dimensional, helical, cylindrical orientation (i.e. a helix) to effectively increase separation efficiency based on the length of the helix (see Lee: [0059]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel shape of Nichols to be a three dimensional, helical, cylindrical orientation (i.e. a helix) as described by Lee, because Lee teaches that a helical shape can be used to effectively increase separation efficiency based on the length of the helix (see Lee: [0059]).


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347) in view of Gazzola et al (US 2017/0370818).

	Regarding Claim 13, Nichols teaches all the limitations as applied to Claim 1. 

However, Gazzola teaches the analogous art of devices for analysis of particles featuring particle trapping sections (see Gazzola: Abstract). Gazzola teaches that expulsion channels can be added near the trapping location to allow for removal of excess fluid and trapped particles (see Gazzola: [0008]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel arrangement of Nichols to further include an expulsion channel near the trapping location as described by Gazzola, because Gazzola teaches that expulsion channels can be added near the trapping channel to allow for removal of excess fluid and trapped particles (see Gazzola: [0008]). The examiner notes that the recitation of “to transport sedimented particles when turning the microfluidic device around against gravity” is an example of functional language, where the channel of Gazzola is capable of the recited functional language. 

	Regarding Claim 14, Nichols teaches all the limitations as applied to Claim 13, as per the 112b interpretation, and further teaches wherein the one end of the expulsion channel is arranged between the first and second ends (see Claim 13; modify the channel arrangement of Nichols to further include an expulsion channel near the trapping location as described by Gazzola, because Gazzola teaches that expulsion channels can be added near the trapping channel to allow for removal of excess fluid and trapped particles; Gazzola: [0008]). 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347) in view of Lipkens et al (US 2018/0246103).

Regarding Claim 15, Nichols teaches a system comprising a microfluidic device (see Nichols: Abstract) including: 
a processing surface having an aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are to sediment particles (see 
Nichols does not teach “an acoustic wave generator arranged at the microfluidic device and configured to transmit acoustic waves through the microfluidic device”.
	However, Lipkens teaches the analogous art of microfluidic reactors and control of suspended particles using acoustic standing waves (see Lipkens: Abstract; [0002]). Lipkens teaches that use of acoustic standing wave transducers allows suspended particles to be kept at a particular location in a microfluidic channel (see Lipkens: [0005]; [0027]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic channel of Nichols to have an acoustic standing wave transducer as described in Lipkens, because Lipkens teaches that use of acoustic standing wave transducers allows suspended particles to be kept at a particular location in a microfluidic channel (see Lipkens: [0005]; [0027]).


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347) in view of Eberhart et al (WO 2013/130910).

Regarding Claim 15, Nichols teaches a system comprising a microfluidic device (see Nichols: Abstract) including: 
a processing surface having an aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are to sediment particles (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).
Nichols does not teach “and an electrical or magnetic device having at least two pads arranged at the microfluidic device to enable dielectrophoresis or magnetic drag in at least a portion of the first liquid injection channel”.
	However, Eberhart teaches the analogous art of microfluidic systems for extraction and isolation of particles, particularly nucleic acids (see Eberhart: Abstract). Eberhart teaches that capillary electrophoresis can be used on a fluid flow path or separation channel to direct 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic channel of Nichols to have an anode and a cathode along the separation channel as described in Eberhart, because Eberhart teaches that the electric field generated by the electrical potential between an anode and a cathode can be used on a fluid flow path or separation channel to direct particles (see Eberhart: [0279]).

	Regarding Claim 17, modified Nichols teaches all the limitations as applied to Claim 16 and further teaches wherein the at least two pads are first and second electrodes for providing an electric field through at least a portion of the first liquid injection channel or first and second magnetic coils for providing a magnetic field through at least a portion of the first liquid injection channel (see modification of Claim 16, modify the microfluidic channel of Nichols to have an anode and a cathode along the separation channel as described in Eberhart, because Eberhart teaches that the electric field generated by the electrical potential between an anode and a cathode can be used on a fluid flow path or separation channel to direct particles; Eberhart: [0279]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798